              Case 2:21-cv-00322-JLR Document 11 Filed 06/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BALTAZAR REYES GARCIA,                        CASE NO. C21-0322JLR

11                               Petitioner,              ORDER GRANTING MOTION
                   v.                                     FOR EXTENSION OF TIME TO
12                                                        FILE REPLY
            UNITED STATES OF AMERICA,
13
                                 Respondent.
14

15          Before the court is pro se Petitioner Baltazar Reyes Garcia’s motion for an

16   extension of time to file his reply in support of his federal habeas corpus petition. (Mot.

17   (Dkt. # 10); see also Pet. (Dkt. # 1).) Mr. Garcia’s reply was originally due on June 4,

18   2021. (See 5/14/21 Dkt. Entry (Dkt. # 9).) Mr. Garcia, however, states that due to

19   lockdowns at the facility in which he was originally in custody and a recent transfer to a

20   detention facility that is partially locked down due to COVID-19, he has been unable to

21   access his legal materials and draft his reply. (Mot. at 1.) He asks that the court extend

22


     ORDER - 1
              Case 2:21-cv-00322-JLR Document 11 Filed 06/09/21 Page 2 of 2




 1   the deadline to file his reply to June 30, 2021. (Id. at 2.) Respondent United States of

 2   America has not responded to Mr. Garcia’s motion for an extension of time. (See Dkt.)

 3          The court has considered Mr. Garcia’s motion, the relevant portions of the record,

 4   and the applicable law. Being fully advised, the court finds that Mr. Garcia has

 5   established good cause for an extension of the deadline to file his reply and therefore

 6   GRANTS Mr. Garcia’s motion (Dkt. # 10). See Fed. R. Civ. P. 6(b)(1)(A) (allowing

 7   court to extend deadline for good cause shown). Mr. Garcia shall file his reply by no

 8   later than June 30, 2021. The Clerk is DIRECTED to re-note Mr. Garcia’s habeas corpus

 9   petition for June 30, 2021. (See 5/14/21 Dkt. Entry.)

10          Dated this 9th day of June, 2021.

11

12                                                    A
                                                      JAMES L. ROBART
13
                                                      United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
